                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

EMMANUEL VELAZQUEZ,
FDOC Inmate No. C02674,

        Plaintiff,

v.                                              CASE NO. 3:21cv412-MCR-EMT

SERGEANT LOWERY, et al.,

        Defendants.
                                  /

                                      ORDER

        The chief magistrate judge issued a Report and Recommendation on June 8,

2021.     ECF No. 11.      The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

        Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

        Accordingly, it is now ORDERED as follows:

        1.     The chief magistrate judge’s Report and Recommendation, ECF No.

11, is adopted and incorporated by reference in this Order.
                                                                             Page 2 of 2

       2.     This case is DISMISSED WITHOUT PREJUDICE as malicious

pursuant to 28 U.S.C. § 1915A(b)(1).

       3.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 29th day of June 2021.



                                         s/ M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:21cv412-MCR-EMT
